Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15-20 have been allowed.
The following is an examiner’s statement of reasons for allowance. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses:.
Re 15-16: in claim 15, “A method of installing an aviation integrated optics and lighting unit, the method comprising: removing a lighting unit from an exterior surface of an aircraft; providing the aviation integrated optics and lighting unit, wherein the aviation integrated optics and lighting unit comprises - a housing including - a bottom side, a sidewall with a through hole, and a translucent portion; a light-emitting device positioned in the translucent portion; a power port; an optical sensor positioned in the housing and at least partially extending into the through hole, the optical sensor configured to capture optical data; and a controller in communication with the light-emitting device and the optical sensor, the controller being configured to - receive a signal representative of an instruction to capture optical data; and receive a signal representative of captured optical data from the optical sensor; connecting the power port of the aviation integrated optics and lighting unit to an existing power cable of the aircraft; and attaching the bottom side of the housing of the aviation integrated optics and lighting unit to the exterior surface of the aircraft.”

Re 17-20: in claim 17, “An aviation integrated optics and lighting unit for securing to an exterior portion of an aircraft and connecting to an existing power cable of the aircraft, the aviation integrated optics and lighting unit comprising: a camera housing including - a top side with a light through hole, a bottom side attachable to the exterior of the aircraft, and a sidewall with a camera through hole; a light housing attached to the top side of the camera housing; a light-emitting device positioned in the light housing and extending at least partially through the light through hole; a camera positioned in the camera housing and at least partially extending into the camera through hole; a power port configured to connect to the power cable of the aircraft; a controller in communication with the light-emitting device and the camera, the controller being configured to - receive a wireless signal representative of an instruction to activate the camera from an external device; activate the camera; receive a signal representative of a captured image from the camera; and transmit a wireless signal representative of the captured image to the external device.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875